EXAMINER’S COMMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 31-44 are pending.  
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashley Hamlett, Applicant’s representative, on May 17, 2021.
In the Claims
4.	Withdrawn claims 31-33 and 44 have been canceled. 
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
The claims are free of the prior art due to the failure of the prior art to teach or suggest the nucleic acid sequences of SEQ ID NO: 1 and 2.  These sequences encompass the unique and unpredictable junction region between the soybean genomic DNA and the integrated transgenes of the soybean event MON 87708.  Applicant has amended the claims to require said unique sequences along with the nucleic acid sequences encoding a dicamba mono-oxygenase protein.  Accordingly, the rejection under 35 U.S.C. 112(a) for lack of enablement has been withdrawn.  In addition, in view of Applicant’s amendments to the claims to delete the recitation of “complements” of the 
The closest prior art is Beazley (US Patent Application 2006/0272042) that teaches, at SEQ ID NO: 3, a nucleic acid having 55.7% identity to the instant SEQ ID NO: 1 (see Sequence Search results for SEQ ID NO: 1 against the issued patents database). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662